Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended tile filed on 2/182022 is objected.  The amended title does not clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Electric Compressor Having Shaft Seal”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2001/0048885 to Gennami in view of US Patent 2013/0028730 to Hirata.
In Reference to Claim 1
Gennami discloses electric compressor comprising: a shaft (Fig. 1, 14) which is rotatably coupled inside a main housing (Fig. 1, 12); and a shaft seal (Fig. 4, annotated by the examiner) which is press-fitted between the shaft and the main housing, seals between the shaft and the main housing by an elastic structure (Fig. 4, annotated by the examiner), prevents deformation in the elastic structure with a rigid structure(Fig. 4, annotated by the examiner) formed integrally with the elastic structure, and maintains the coupled position by a frictional force of the elastic structure) wherein a double stepped structure (Fig. 4, the Office considers the support ring 38 is a portion of the main housing) into which the shaft seal is inserted is formed on the inner wall of the main housing, and wherein the double stepped structure comprises a first stepped part (Fig. 4, annotated by the examiner) which protrudes in an insertion direction of the shaft seal to lock and maintain the shaft seal, and a second stepped part (Fig. 4, annotated by the examiner) which is perpendicular to the first stepped part, wherein the shaft seal comprises an elastic part (Fig. 4, annotated by the examiner) which is inserted between the first stepped part and the second stepped part and the shaft,  wherein the elastic part is spaced apart from an outer circumferential surface of the shaft. (AS showed in Fig. 4)
Gennami does not teach the material of the elastic part.
Hirata teaches a lip seal with elastic part (Fig. 2, 61, 60),  the elastic part is made of an elastic material comprising rubber (Paragraph 46).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt rubber as material for a lip seal component ,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

    PNG
    media_image1.png
    645
    626
    media_image1.png
    Greyscale

In Reference to Claim 3
Hirata discloses the second stepped part comprises an end which protrudes from the end of the side into which the shaft seal is inserted to the insertion direction of the shaft seal (As showed in Fig. 4).
In Reference to Claim 4
Gennami discloses the stepped structure.

Hirata teaches the first stepped part (Fig. 2, 66) is formed to protrude further toward the shaft than the end.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to the invention of Gennami to incorporate teachings from Hirata.  Doing so, would result in the step design of Hirata being integrated into the design of Gennami.  Both inventions of Gennami and Hirata apply lip seal to seal between a rotational shaft and the main housing.  Once the invention of Hirata is integrated, the position ring of Gennami can be removed.  So number of components are saved.
In Reference to Claim 5
Gennami discloses a rigid part (Fig. 4, annotated by the examiner) which is inserted into the elastic part; and a sealing part (Fig. 4, annotated by the examiner) which is inserted into the elastic part.
In Reference to Claim 15
Gennami discloses the shaft seal seals a back pressure chamber.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gennami and Hirata as applied to claim 5 above, and further in view of US Patent Publication 2006/0162546 to Hosoi et al (Hosoi).
In Reference to Claim 6
Gennami discloses the elastic part and rigid part.
Gennami does not teach the material of the elastic and rigid part.
Hirata teaches the elastic part (Fig. 2, 61) is made of an elastic material comprising rubber (Paragraph 46), wherein the rigid part (Fig. 2, 59) is made of metallic material (Paragraph 46) comprising steel, and Hirata teaches the sealing part (Fig. 2, 62) made of plastic.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt rubber as material for a lip seal component ,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
The combination of Gennami and Hirata as applied to Claim 6 does not teach the PTFE material.
Hosoi teaches wherein the sealing part (Fig. 2, 19b) is made of wear resistance material comprising PTFE (Paragraph 21)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to one with ordinary skill, in the art at the time of the invention, to modify the combination of Gennami and Hosoi to incorporate teachings from Hosoi.  Doing so, would result in the sealing part being made of PTFE as being taught by Hosoi.  Both inventions of Gennami and Hosoi are in the same field of endeavor.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 7
Gennami discloses the elastic part (Fig. 4, annotated by the examiner) is formed to have a shape which surrounds a part of the sealing part (Fig. 4, annotated by the examiner), and wherein the rigid part (Fig. 4, annotated by the examiner) is formed to have a shape which corresponds to the shape of the elastic part. (AS showed in Fig. 4)
In Reference to Claim 8

In Reference to Claim 9
Gennami discloses the protrusion end (Fig. 4, annotated by the examiner) is bent in a direction opposite to the insertion direction while being inserted along the insertion direction of the shaft seal.  (AS showed in Fig. 4, the seal assembly can be installed in either end of the shaft)
In Reference to Claim 10
Gennami discloses the sealing part and the plastic part.
The combination of Gennami and Hirata as applied to Claim 10 does not teach the width of the components at undeformed condition.
Hosoi shows the sealing part (Fig. 2, 91b) at underformed position.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to the combination of Gennami and Hirata as applied to Claim 10 to incorporate teachings from Hosoi.  Doing so, would result in the sealing part being made of PTFE as being taught by Hosoi.  Both inventions of Gennami and Hosoi are in the same field of endeavor.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Once the invention of Hosoi is integrated into the combination of Gennami and Hosoi as applied to Claim 10, a width from the end of the sealing part to the end of the elastic part is formed to be greater than a width between the outer circumferential surface of the shaft and the second stepped part.
In Reference to Claim 11
Gennami discloses the elastic part (Fig. 4, annotated by the examiner) is compressed with the shaft is inserted into the double stepped structure (Fig. 4, annotated by the examiner) is restored after the shaft 
In Reference to Claim 12
Gennami discloses an auxiliary rigid part (Fig. 4, annotated by the examiner) and has short length than the sealing part (Fig. 4, annotated by the examiner) and the sealing part of the shaft seal is inserted between one side of auxiliary rigid part and the inside of the elastic part.
In Reference to Claim 13
Gennami discloses the auxiliary rigid part (Fig. 4, annotated by the examiner) is spaced apart from the shaft (AS showed in Fig. 4)
In Reference to Claim 14
Gennami discloses the auxiliary rigid part (Fig. 4, annotated by the examiner) is interposed between the sealing part and the rigid part (Fig. 4, annotated by the examiner) at the insertion direction side of the shaft seal with respect to the sealing part and supports the sealing part (Fig. 4, annotated by the examiner) and the elastic part (Fig. 4, annotated by the examiner).
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
Starting on Page 6, the Applicant argues the USC 102 Claim Rejection to Claim 1.  The argument is true.  But it is based on the amended claim.  The argument is moot in terms of the new ground of rejection.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/18/2022